Citation Nr: 0020727	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to November 
1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in a rating decision dated in September 
1978, the veteran was denied entitlement to service 
connection for a "nervous condition."  He did not appeal 
that decision.  While the nomenclature for the claimed 
disability has changed slightly, the veteran's current claim 
is, in substance, the same as that considered in the 1978 
rating decision.  See Ashford v. Brown, 10 Vet. App. 120 
(1996) (a change in the nomenclature used in a claim does not 
constitute a new claim); but cf. Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (holding that a claim based on a new 
diagnosis is a new claim).  The United States Court of 
Appeals for Veterans Claims (Court) and The United States 
Court of Appeals for the Federal Circuit, have held that the 
Board is under a legal duty to make its own determination, 
regardless of decisions of the RO, as to whether new and 
material evidence has been submitted to reopen the claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 
(Fed.Cir. 1996).  The issue for appellate consideration 
before the Board is whether new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for schizophrenia has been submitted.  
Only if the Board finds new and material evidence may it 
properly address the merits of the decision.

No appeal has been taken from the RO denial of service 
connection for substance abuse in May 1999 and January 2000.  
As this issue is not inextricably intertwined with the issue 
on appeal, it is not for consideration by the Board at this 
time.


FINDINGS OF FACT

1.  In an unappealed September 1992 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
psychiatric disability.

2.  Evidence added to the record since the September 1992 
rating decision, when considered alone or together with all 
of the evidence, both old and new, is not so significant it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (1999).  

2.  Evidence received since the September 1992 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the September 1992 
rating decision wherein the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a nervous condition is briefly 
summarized below.  

The service medical records show periods of hospitalizations 
in 1972, 1973, and 1975 because of chronic drug abuse and 
alcoholism with paranoid schizophrenia also diagnosed.  

Initial VA examination subsequent to service, in June 1978 
resulted in diagnoses of chronic alcoholism and drug 
dependence.  Post service psychiatric diagnoses on VA 
hospitalization from December 1977 to February 1978 also 
included depressive neurosis.

In a September 1978 memorandum, a VA psychiatrist stated 
that, upon review of the veteran's claim file, it appeared 
that the diagnosis of paranoid schizophrenia alone was not 
correct while in service and that the diagnosis of drug 
dependence and habitual excessive drinking with personality 
disorder was the most likely diagnosis.  

VA medical records dated from 1983 to 1991, including a 
report of VA examination in September 1983 and report of 
hospitalization from June to July 1991, reflect diagnoses of 
passive dependent personality disorder and polysubstance 
dependency.  The records also show that the veteran was 
enrolled in an alcohol and drug rehabilitation program.  

In a September 1992 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a nervous condition.  
That month, the RO notified the veteran of the adverse 
decision and his appellate and procedural rights, but he did 
not file an appeal.  As such, that determination is final.  
38 U.S.C. § 7105.


Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet.App. 209 (1999).  First, 
the Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins, supra; see also Manio v. Derwinski, 1 
Vet. App. 140, 145-46 (1991).

In seeking to reopen the claim, the veteran would have to 
produce new and material evidence showing that he has 
schizophrenia which is related to service.  

The evidence added to the record since the September 1992 
rating decision consists of VA medical records dated from 
1994 to 1999, including reports of VA examinations in May 
1997 and April 1998.  These records can be considered "new" 
in that they were not of record at the time of the September 
1992 rating decision; however, they are not "material" 
because they do not establish the required link between 
schizophrenia and the veteran's period of service.  The Board 
notes that the May 1998 VA examiner did not find a diagnosis 
of schizophrenia on his examination of the veteran.  It was 
his opinion that symptoms previously attributed to 
schizophrenia were, in fact, the result of drug or alcohol 
abuse.  

Because the evidence submitted since the RO rendered its 
September 1992 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not show 
that the veteran has schizophrenia related to service, it is 
merely cumulative and redundant, and has no significant 
effect upon the facts previously considered.  

As such, it is not new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. 
§ 5108.  As the claim is not reopened, the Board does not 
reach the merits of the claim, including the application of 
the benefit of the doubt standard.  See 38 U.S.C.A. § 5107; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996); Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal to reopen the claim for service connection for 
schizophrenia is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

